In an action to recover damages for personal injuries, the plaintiff appeals from an *505order of the Supreme Court, Suffolk County (Gowan, J.), dated February 17, 1993, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
It is well settled that a municipality’s duty to install and maintain street lighting is limited to situations where lighting is required to avoid dangerous and potentially hazardous conditions (see, Thompson v City of New York, 78 NY2d 682, 684; Cracas v Zisko, 204 AD2d 382). Here, the plaintiff failed to raise a triable issue of fact as to whether the streetlight outage created such a condition in the parking lot in question (see, Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 518-519; Smith v Fishkill Health-Related Ctr., 184 AD2d 963, 965). The Supreme Court therefore properly granted the defendant’s motion for summary judgment. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.